 



Exhibit 10.48
SCHNITZER STEEL INDUSTRIES, INC.
LONG-TERM INCENTIVE AWARD AGREEMENT
(FY 20___-20___Performance Period)
     On                      ___, 20       , the Compensation Committee (the
“Committee”) of the Company’s Board of Directors (the “Board”) authorized and
granted a performance-based award to                      (“Recipient”) pursuant
to Section 11 of the Company’s 1993 Stock Incentive Plan (the “Plan”).
Compensation paid pursuant to the award is intended to qualify as
performance-based compensation under Section 162(m) of the Internal Revenue Code
of 1986 (the “Code”). By accepting this award, Recipient agrees to all of the
terms and conditions of this Agreement.
     1.      Award. Subject to the terms and conditions of this Agreement, the
Company shall issue to the Recipient the number of shares of Class A Common
Stock of the Company (“Performance Shares”) determined under this Agreement
based on (a) the performance of the Company during the three-year period from
September 1, 20        to August 31, 20        (the “Performance Period”) as
described in Section 2, and (b) Recipient’s continued employment during the
Performance Period as described in Section 3. Recipient’s “Target Share Amount”
for purposes of this Agreement is                      shares.
     2.      Performance Conditions.
          2.1      Payout Factor. Subject to adjustment under Sections 3, 4, 5
and 6, the number of Performance Shares to be issued to Recipient shall be
determined by multiplying the Payout Factor by the Target Share Amount. The
“Payout Factor” shall be equal to the sum of (a) 50% of the EPS Payout Factor as
determined under Section 2.2 below, plus (b) 50% of the ROCE Payout Factor as
determined under Section 2.3 below.
          2.2      EPS Payout Factor.
               2.2.1      The “EPS Payout Factor” shall be determined under the
table below based on the Average EPS Growth of the Company for the Performance
Period.

          EPS Payout Average EPS Growth   Factor Less than ___%   0% ___%   ___%
___%   ___% ___%   100% ___%   ___% ___% or more   200%

If the Average EPS Growth is between any two data points set forth in the first
column of the above table, the EPS Payout Factor shall be determined by
interpolation between the corresponding data points in the second column of the
table as follows: the difference between the Average EPS Growth and the lower
data point shall be divided by the difference between the higher data point and
the lower data point, the resulting fraction shall be multiplied by the
difference between the two corresponding data points in the second column of the
table, and the resulting product shall be added to the lower corresponding data
point in the second column of the table, with the resulting sum being the EPS
Payout Factor.
               2.2.2      The Company’s “Average EPS Growth” for the Performance
Period shall be equal to the average of the EPS Growth determined for each of
the three fiscal years of the Performance Period. The “EPS Growth” for any
fiscal year shall be equal to the EPS for that year minus the EPS for the prior
fiscal year, with that difference then divided by the EPS for the prior fiscal
year. For purposes of this Agreement, the “EPS” for fiscal 20___ shall be deemed
to be $___ reflecting the elimination of certain large non-recurring items.
Subject to adjustment in accordance with Section 2.4 below, the “EPS” for any
fiscal year of the Performance Period shall mean the Company’s diluted earnings
per share for that fiscal year, before extraordinary items and cumulative

 



--------------------------------------------------------------------------------



 



effects of changes in accounting principles, if any, as set forth in the audited
consolidated financial statements of the Company and its subsidiaries for that
fiscal year.
          2.3      ROCE Payout Factor.
               2.3.1      The “ROCE Payout Factor” shall be determined under the
table below based on the Average ROCE of the Company for the Performance Period.

          ROCE Payout Average ROCE   Factor Less than ___%   0% ___%   ___% ___%
  ___% ___%   100% ___%   ___% ___% or more   200%

If the Average ROCE is between any two data points set forth in the first column
of the above table, the ROCE Payout Factor shall be determined by interpolation
between the corresponding data points in the second column of the table as
follows: the difference between the Average ROCE and the lower data point shall
be divided by the difference between the higher data point and the lower data
point, the resulting fraction shall be multiplied by the difference between the
two corresponding data points in the second column of the table, and the
resulting product shall be added to the lower corresponding data point in the
second column of the table, with the resulting sum being the ROCE Payout Factor.
               2.3.2      The Company’s “Average ROCE” for the Performance
Period shall be equal to the average of the ROCE determined for each of the
three fiscal years of the Performance Period. The “ROCE” for any fiscal year
shall be equal to the Company’s Adjusted Net Income for that fiscal year divided
by the Company’s Average Capital Employed for that fiscal year. “Adjusted Net
Income” for any fiscal year shall mean the amount determined by excluding
interest expense from the Company’s income before income taxes for the fiscal
year, recalculating the income tax expense for the year based on the adjusted
income before income taxes, and then calculating net income before extraordinary
items and cumulative effects of changes in accounting principles, if any, all in
a manner consistent with the actual calculations reflected in the audited
consolidated financial statements of the Company and its subsidiaries for that
fiscal year. “Average Capital Employed” for any fiscal year shall mean the
average of five (5) numbers consisting of the Capital Employed as of the last
day of the fiscal year and as of the last day of the four preceding fiscal
quarters. “Capital Employed” as of any date shall mean the Company’s total
assets minus the sum of all of its liabilities other than debt for borrowed
money and capital lease obligations, in each case as set forth on the
consolidated balance sheet of the Company and its subsidiaries as of the
applicable date.
          2.4      Change in Accounting Principle. If the Company implements a
change in accounting principle during the Performance Period either as a result
of issuance of new accounting standards or otherwise, and the effect of the
accounting change was not reflected in the Company’s business plan at the time
of approval of this award, then Average EPS Growth and Average ROCE shall be
adjusted to eliminate the impact of the change in accounting principle.
     3.      Employment Condition.
          3.1      Full Payout. In order to receive the full number of
Performance Shares determined under Section 2, Recipient must be employed by the
Company on the October 31 immediately following the end of the Performance
Period (the “Vesting Date”).
          3.2      Retirement; Termination Without Cause After 12 Months. If
Recipient’s employment with the Company is terminated at any time prior to the
Vesting Date because of retirement (as defined in paragraph 6(a)(iv)(D) of the
Plan), or if Recipient’s employment is terminated by the Company without Cause
(as defined

2



--------------------------------------------------------------------------------



 



below) after the end of the 12th month of the Performance Period and prior to
the Vesting Date, Recipient shall be entitled to receive a pro-rated award to be
paid following completion of the Performance Period. The number of Performance
Shares to be issued as a pro-rated award under this Section 3.2 shall be
determined by multiplying the number of Performance Shares determined under
Section 2 by a fraction, the numerator of which is the number of days Recipient
was employed by the Company since the beginning of the Performance Period and
the denominator of which is the number of days in the period from the beginning
of the Performance Period to the Vesting Date. Any obligation of the Company to
issue a pro-rated award under this Section 3.2 shall be subject to and
conditioned upon the execution and delivery by Recipient of a Release of Claims
in such form as may be requested by the Company. For purposes of this
Section 3.2, “Cause” shall mean (a) the conviction (including a plea of guilty
or nolo contendere) of Recipient of a felony involving theft or moral turpitude
or relating to the business of the Company, other than a felony predicated on
Recipient’s vicarious liability, (b) Recipient’s continued failure or refusal to
perform with reasonable competence and in good faith any of the lawful duties
assigned by (or any lawful directions of) the Company that are commensurate with
Recipient’s position with the Company (not resulting from any illness, sickness
or physical or mental incapacity), which continues after the Company has given
notice thereof (and a reasonable opportunity to cure) to Recipient,
(c) deception, fraud, misrepresentation or dishonesty by Recipient in connection
with Recipient’s employment with the Company, (d) any incident materially
compromising Recipient’s reputation or ability to represent the Company with the
public, (e) any willful misconduct by Recipient that substantially impairs the
Company’s business or reputation, or (f) any other willful misconduct by
Recipient that is clearly inconsistent with Recipient’s position or
responsibilities.
          3.3      Death or Disability. If Recipient’s employment with the
Company is terminated at any time prior to the Vesting Date because of death or
disability, Recipient shall be entitled to receive a pro-rated award to be paid
as soon as reasonably practicable following such event. The term “disability”
means a medically determinable physical or mental condition of Recipient
resulting from bodily injury, disease, or mental disorder which is likely to
continue for the remainder of Recipient’s life and which renders Recipient
incapable of performing the job assigned to Recipient by the Company or any
substantially equivalent replacement job. For purposes of calculating the
pro-rated award under this Section 3.3, the EPS Payout Factor and the ROCE
Payout Factor shall both be calculated as if the Performance Period ended on the
last day of the Company’s most recently completed fiscal quarter prior to the
date of death or disability. For this purpose, the EPS for any partial fiscal
year shall be annualized (e.g., multiplied by 4/3 if the partial period is three
quarters) before determining EPS Growth for that partial fiscal year, and the
Average EPS Growth shall be determined by averaging however many full and
partial fiscal years for which an EPS Growth percentage shall have been
determined. Also for this purpose, the Adjusted Net Income for any partial
fiscal year shall be annualized and the Average Capital Employed shall be
determined based on the average of Capital Employed as of the last day of only
those quarters that have been completed, before determining ROCE for that
partial fiscal year, and the Average ROCE shall be determined by averaging
however many full and partial fiscal years for which an ROCE percentage shall
have been determined. The number of Performance Shares to be issued as a
pro-rated award under this Section 3.3 shall be determined by multiplying the
number of Performance Shares determined after applying the modifications
described in the preceding sentences by a fraction, the numerator of which is
the number of days Recipient was employed by the Company since the beginning of
the Performance Period and the denominator of which is the number of days in the
period from the beginning of the Performance Period to the Vesting Date.
          3.4      Other Terminations. If Recipient’s employment by the Company
is terminated at any time prior to the Vesting Date and neither Section 3.2 nor
Section 3.3 applies to such termination, Recipient shall not be entitled to
receive any Performance Shares.
     4.      Company Sale.
          4.1      If a Company Sale (as defined below) occurs before the
Vesting Date, Recipient shall be entitled to receive an award payout no later
than the earlier of fifteen (15) days following such event or the last day on
which the Performance Shares could be issued so that Recipient may participate
as a shareholder in receiving proceeds from the Company Sale. The amount of the
award payout under this Section 4 shall be the amount determined using a Payout
Factor equal to the greater of (a) 100%, or (b) the Payout Factor calculated as
if the Performance Period ended on the last day of the Company’s most recently
completed fiscal quarter prior to the date of the Company Sale. For this
purpose, the EPS for any partial fiscal year shall be annualized (e.g.,
multiplied by 4/3 if the partial period is three quarters) before determining
EPS Growth for that partial fiscal year, and the Average

3



--------------------------------------------------------------------------------



 



EPS Growth shall be determined by averaging however many full and partial fiscal
years for which an EPS Growth percentage shall have been determined. Also for
this purpose, the Adjusted Net Income for any partial fiscal year shall be
annualized and the Average Capital Employed shall be determined based on the
average of Capital Employed as of the last day of only those quarters that have
been completed, before determining ROCE for that partial fiscal year, and the
Average ROCE shall be determined by averaging however many full and partial
fiscal years for which an ROCE percentage shall have been determined.
          4.2      For purposes of this Agreement, a “Company Sale” shall mean
the occurrence of any of the following events:
                    4.2.1      any consolidation, merger or plan of share
exchange involving the Company (a “Merger”) in which the Company is not the
continuing or surviving corporation or pursuant to which outstanding shares of
Class A Common Stock would be converted into cash, other securities or other
property; or
                    4.2.2      any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all, or substantially
all, the assets of the Company.
     5.      Certification and Payment. As soon as practicable following the
completion of the audit of the Company’s consolidated financial statements for
the final fiscal year of the Performance Period, the Company shall calculate the
Payout Factor and the corresponding number of Performance Shares issuable to
Recipient. This calculation shall be submitted to the Committee. No later than
the Vesting Date the Committee shall certify in writing (which may consist of
approved minutes of a Committee meeting) the levels of Average EPS Growth and
Average ROCE attained by the Company for the Performance Period and the number
of Performance Shares issuable to Recipient based on such performance. Subject
to applicable tax withholding, the number of Performance Shares so certified
shall be issued to Recipient as soon as practicable following the Vesting Date,
but no Performance Shares shall be issued prior to certification. No fractional
shares shall be issued and the number of Performance Shares deliverable shall be
rounded to the nearest whole share. In the event of the death or disability of
Recipient as described in Section 3.3 or a Company Sale as described in
Section 4, each of which requires an award payout earlier than the Vesting Date,
a similar calculation and certification process shall be followed within the
time frames required by those sections.
     6.      Tax Withholding. Recipient acknowledges that, on the date the
Performance Shares are issued to Recipient (the “Payment Date”), the Value (as
defined below) on that date of the Performance Shares will be treated as
ordinary compensation income for federal and state income and FICA tax purposes,
and that the Company will be required to withhold taxes on these income amounts.
To satisfy the required minimum withholding amount, the Company shall withhold
the number of Performance Shares having a Value equal to the minimum withholding
amount. For purposes of this Section 6, the “Value” of a Performance Share shall
be equal to the closing market price for Class A Common Stock on the last
trading day preceding the Payment Date.
     7.      Changes in Capital Structure. If the outstanding Class A Common
Stock of the Company is hereafter increased or decreased or changed into or
exchanged for a different number or kind of shares or other securities of the
Company by reason of any stock split, combination of shares or dividend payable
in shares, recapitalization or reclassification, appropriate adjustment shall be
made by the Committee in the number and kind of shares subject to this Agreement
so that the Recipient’s proportionate interest before and after the occurrence
of the event is maintained.
     8.      Approvals. The obligations of the Company under this Agreement are
subject to the approval of state, federal or foreign authorities or agencies
with jurisdiction in the matter. The Company will use its reasonable best
efforts to take steps required by state, federal or foreign law or applicable
regulations, including rules and regulations of the Securities and Exchange
Commission and any stock exchange on which the Company’s shares may then be
listed, in connection with the award evidenced by this Agreement. The foregoing
notwithstanding, the Company shall not be obligated to deliver Class A Common
Stock under this Agreement if such delivery would violate or result in a
violation of applicable state or federal securities laws.

4



--------------------------------------------------------------------------------



 



     9.      No Right to Employment. Nothing contained in this Agreement shall
confer upon Recipient any right to be employed by the Company or to continue to
provide services to the Company or to interfere in any way with the right of the
Company to terminate Recipient’s services at any time for any reason, with or
without cause.
     10.      Miscellaneous.
          10.1      Entire Agreement. This Agreement constitutes the entire
agreement of the parties with regard to the subjects hereof.
          10.2      Notices. Any notice required or permitted under this
Agreement shall be in writing and shall be deemed sufficient when delivered
personally to the party to whom it is addressed or when deposited into the
United States Mail as registered or certified mail, return receipt requested,
postage prepaid, addressed to the Company, Attention: Corporate Secretary, at
its principal executive offices or to Recipient at the address of Recipient in
the Company’s records, or at such other address as such party may designate by
ten (10) days’ advance written notice to the other party.
          10.3      Assignment; Rights and Benefits. Recipient shall not assign
this Agreement or any rights hereunder to any other party or parties without the
prior written consent of the Company. The rights and benefits of this Agreement
shall inure to the benefit of and be enforceable by the Company’s successors and
assigns and, subject to the foregoing restriction on assignment, be binding upon
Recipient’s heirs, executors, administrators, successors and assigns.
          10.4      Further Action. The parties agree to execute such
instruments and to take such action as may reasonably be necessary to carry out
the intent of this Agreement.
          10.5      Applicable Law; Attorneys’ Fees. The terms and conditions of
this Agreement shall be governed by the laws of the State of Oregon. In the
event either party institutes litigation hereunder, the prevailing party shall
be entitled to reasonable attorneys’ fees to be set by the trial court and, upon
any appeal, the appellate court.

              SCHNITZER STEEL INDUSTRIES, INC.
 
       
 
  By    
 
       
 
  Title    
 
       

5